DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-46 are pending.

Priority
The current application is a continuation of US application 16/540,725 filed on 8/14/2019, which further having continuation to US application 15/938,520 filed on 3/28/2018, which has a provisional application filed on 9/12/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 27, 38, and 43, there are teaching of solvent, solvent vapor, and solvent liquid.  However, it is unclear regarding the solvent is the same as the solvent liquid that is claimed later on.  It appears that the solvent also in liquid form particularly when 
Claim 35 recites the limitation “a debind time” in line 3.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same debind time of claim 27 (line 8), a new debind time, or something else.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 27, 28, 30, 32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 6743300) in view of Mark (US 2018/0154580), Johnson (US 4765950) and NPL document (RMP lectures).
In regards to claim 27, Gray teaches of a method of debinding comprising: 
receiving the metal parts (Col. 1, lines 12-15 use with metals) in a process chamber of a debinder system (see abstract, includes debinding, see also Col. 8, lines 37-40); 
flowing a solvent from a storage chamber within the debinder system to the process chamber; 
draining the solution from the process chamber to a distill chamber
(see Gray with object 18, lid 28, chamber 12, solution can be drained to vessel 24, 
Distilling tank 74 allows for processing of the wash solution for recovery) 
Purging the solvent vapor from the process chamber;
condensing the solvent vapor in a condenser to form solvent liquid; 
and delivering the solvent liquid from the condenser to the storage chamber.  
Gray teaches in Col. 1, line 55 to Col. 2, line 19 that includes closing the chamber, solvent supply to the chamber, recovering the solvent including as vapor and recovery of the vapor, see also vacuum pup 32 and heat exchanger 62 to condense the vapors and sending of the clean solvent to the clean fluid holding tank 26, see Col. 3, lines 52-65.  The use of solvent that includes solvent vapor and of liquid state, see Col. 1, lines 34-50.  In addition, Gray teaches of the use of waste drum 50 where contaminants are to be disposed of periodically, see Fig. 3 and Col. 6, lines 5-10.)

Gray does not specifically teach of the 3D metal part formed of binder and powdered metals, and submerging the 3D metal part in the solvent, and the purged solvent vapor being sent to the distill chamber.

In regards to 3D printed metal objects, Mark teaches in [0005] of forming 3D printed object from powdered sinterable metal and with polymer-based binder, and further in [0118] regarding a 3D printed object being subjected to debinding that includes the use of solvent.
As Gray already teaches of a process of finishing metal objects, one skilled in the art would be motivated to further utilize this process with the metal objects of Mark that have been formed from 3D printing that would also be subjected to debinding and would be combination for producing a predictable result.  It would have been obvious for one of ordinary skill in the art to modify the process of Gray for utilized upon the 3D printed objects as taught by Mark in order to provide a known debinding finishing upon another metal object in this case of a 3D printed object.

Thereby, it would have been obvious for one of ordinary skill in the art to further modify the process of Gray in view of Mark with submerging of the product as taught by Johnson as a known method of removal of the binder with solvent from the formed metal object, including of metal powder.

	In regards to purging solvent vapor from the process chamber to the distill chamber, Gray teaches of removal of the solvent vapor from the process chamber.  Gray does not teach of the solvent vapor being sent to the distill chamber and instead is sent to a heat exchanger 62, clean condensed solvent sent to clean fluid holding tank 26 to be reused in next cycle, Col. 7, lines 3-12.  However, the concept of sending a vapor to a distill chamber can be seen in the concept as seen in the NPL document that teaches of distillation column (which is seen as the distill chamber) in which the feed to the distillation can be liquid, vapor, or a liquid-vapor mixture (see page 2 of NPL).  

In regards to claim 28, further comprising, after draining the solution from the process chamber to the distill chamber, raising the temperature of the2Application No.: 16/666,604 Attorney Docket No. 00226-0022-04000process chamber via one or more heaters to dry the one or more 3D metal parts within the process chamber.  
See Gray (Col. 3, lines 13-15) regarding heat source 16 for the chamber, and also teaching of drying step, see Col. 3, lines 7-10.

In regards to claim 30, further comprising, during the step of submerging the one or more 3D metal parts in the solvent for the debind time, raising the temperature of the solvent via one or more heaters.
See teaching by Johnson above regarding the submerging (immersion) along with the heating of the solvent to a desired temperature in debinding.

In regards to claim 32, further comprising distilling the solvent vapor in the distill chamber.  
As shown above, the NPL document teaches of distillation column (which is seen as the distill chamber) in which the feed to the distillation can be liquid, vapor, or a liquid-vapor mixture (see page 2 of NPL).  
In regards to claim 37, wherein the storage chamber includes at least one closeable port to receive the liquid solvent, and wherein the storage chamber, the process chamber, the distill chamber, and the condenser are housed within a self- contained and fluid-tight unit to form a closed system.  
In regards in forming a self contained unit, this is a broad interpretation as the features taught in Gray can be considered a self contained unit depending upon the housing.  One skilled in the art can interpret the features as being self contained as including on site facilities, or within the building, or containment housing, as all the all the elements are taught as being connected.  The references of Mark and Gray already teaches of a fluid tight unit and closed system in order for the solvent vapor and liquids to be recovered and recycled through the system.   Furthermore, the references of Gray and Mark already teaches of closing of valves, particularly to the process chamber, which would encompass the claimed closeable port.
Note: “the liquid solvent” is noted, however the terms appear as “solvent liquid” in claim 27.  It is suggested that the claims be consistent in terminology.



Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Mark, Johnson, and NPL document as applied to claim 27 above, and further in view of Neubauer (US 5268036)
In regards to claim 29, further comprising, during the step of submerging the one or more 3D metal parts in the solvent for the debind time, activating a pump to circulate the solvent within the process chamber.  
The prior art references of Gray, Mark, Johnson, and NPL document do not teach of the pump to activate during the step of submerging.


It would have been obvious for one of ordinary skill in the art to modify the submerging step of Gray in view of Mark, Johnson, and NPL document with the pump to circulate the solvent as taught by Neubauer as it allows for the liquid of the solvent to circulate and further reach inner surfaces of the 3D products.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Mark, Johnson, and NPL document as applied to claim 27 above, and further in view of Chanclon (US 2019/134908).
In regards to claim 31, further comprising removing a waste chamber removably coupled to the distill chamber, wherein the waste chamber is configured to collect waste from the step of distilling the solvent.  


Further, Chanclon teaches of a build management system for a 3D printing system and includes teaching in claim 8 of the waste storage container that is removable.  The concept of the waste chamber that is removable would be applicable in order to remove of the waste material particularly when the container reaches its limit and is readily removable for disposal.
It would have been obvious for one of ordinary skill in the art to modify the waste chamber of Gray in view of Mark, Johnson, and NPL document with a removable feature as taught by Chanclon, particularly in removal of the container once it is full. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Mark, Johnson, and NPL document as applied to claim 27 above, and further in view of Burris (US 20140265047).
In regards to claim 36, wherein, after the step of receiving the one or more 3D metal parts, a lid on the process chamber is automatically locked for a period of time.  

Wherein, the references of Gray, Mark, Johnson, and NPL document do not teach of an automatically locking lid.  It is noted that Gray does teach of a lid to secure the chamber during operations.

This would have been obvious for one of ordinary skill in the art to modify Gray in view of Mark, Johnson, and the NPL document with such the lid locking as taught by Burris as it would prevent accidental opening of the chamber during operations which would expose the user and/or environment to the solvent vapors and to ensure the vapors stay within the chamber for recycling or for waste disposal.

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Johnson, and NPL document.
In regards to claim 38, the claimed process are encompassed in the claimed invention as set forth in claim 32.
Gray teaches of a method of debinding as set forth in the teaching above in claim 27.
Gray does not specifically of allowing the solvent to surround the part (or seen as submerging the part in solvent), and the purged solvent vapor being sent to the distill chamber.
In regards to the allowing the solvent to surround the part (or submerging), Johnson teaches of an immersion of the molded compacts having binders, and the 
Thereby, it would have been obvious for one of ordinary skill in the art to further modify the process of Gray with submerging of the product as taught by Johnson as a known method of removal of the binder with solvent from the formed metal object, including of metal powder.
	In regards to purging solvent vapor from the process chamber to the distill chamber, Gray teaches of removal of the solvent vapor from the process chamber.  Gray does not teach of the solvent vapor being sent to the distill chamber and instead is sent to a heat exchanger 62, clean condensed solvent sent to clean fluid holding tank 26 to be reused in next cycle, Col. 7, lines 3-12.  However, the concept of sending a vapor to a distill chamber can be seen in the concept as seen in the NPL document that teaches of distillation column (which is seen as the distill chamber) in which the feed to the distillation can be liquid, vapor, or a liquid-vapor mixture (see page 2 of NPL).  Thereby, the concept of feeding both the vapor and liquid into the chamber is known in the art and one skilled in the art would be motivated to utilize this process as it is a 

In regards to claim 39, the claimed features are encompassed in the claimed features as further set forth in claim 37 above regarding the closeable ports, and of the self contained and fluid tight unit to form a closed system.
	See the rejection as set forth above in claim 37.
	Note: “the liquid solvent” is noted, however the terms appear as “solvent liquid” in claim 38.  It is suggested that the claims be consistent in terminology.

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Johnson, and NPL document as applied to claim 38 above, and further in view of Burris (US 20140265047).
In regards to claim 40, wherein, during the steps of flowing the solvent into the process chamber, allowing the solvent to surround the one or more parts, draining the solution, raising the temperature of the process chamber, and purging the solvent vapor, a lid on the process chamber is automatically locked, and5Application No.: 16/666,604 Attorney Docket No. 00226-0022-04000 wherein the lid on the process chamber is automatically locked for a period of time after the step of purging the solvent vapor to allow for the one or more parts to cool.  

The Gray, Johnson, and NPL document fails to teach the additional feature regarding the automatic locking of the process chamber.

This would have been obvious for one of ordinary skill in the art to modify Gray in view of Johnson, and the NPL document with such the lid locking as taught by Burris as it would prevent accidental opening of the chamber during operations which would expose the user and/or environment to the solvent vapors and to ensure the vapors stay within the chamber for recycling or for waste disposal.
Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Johnson, and NPL document as applied to claim 38 above, and further in view of Chanclon (US 2019/0134908).
In regards to claim 41, further comprising removing a waste chamber removably coupled to the distill chamber, wherein the waste chamber is configured to collect waste from the step of distilling the solvent, and in regards to claim 42, wherein removing the waste chamber includes releasing a waste latch that removably couples the waste chamber to the distill chamber.  

While Gray teaches of waste chamber (waste drum 50) that is coupled to the distill chamber (distilling tank 74), see Fig. 3, the waste chamber is periodically disposed, see Col. 6, lines 5-10, it is noted that Gray does not specifically state of a 
However, Chanclon teaches of a build management system for a 3D printing system and includes teaching in claim 8 of the waste storage container that is removable.  The concept of the waste chamber that is removable would be applicable in order to remove of the waste material particularly when the container reaches its limit and is readily removable for disposal.  Further, the teaching of a trolley 102 that can be fully docked with the station 106 and also fully removed, see [0016].  The feature of releasing a waste latch for the waste chamber to the distill chamber is a variation of mechanisms for removably coupling between elements that can include bolts, screws, and pins, and in the case of Chanclon of the connectors 134a, 134b for the releasably connected to the system, see [0028].  This feature of the removable connector of Chanclon is viewed as an equivalent feature to the claimed waste latch.
It would have been obvious for one of ordinary skill in the art to modify the waste chamber of Gray in view of Johnson, and NPL document with a removable feature as taught by Chanclon, particularly in removal of the container once it is full.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 6743300) in view of Johnson (US 4765950) and NPL document (RMP lectures) and Chanclon (US 2019/134908).
The claimed process of claim 43 is a combination of the features as set forth in claims 31 and 32.
Gray teaches of a method of debinding as set forth in the teaching above in claim 27.

In regards to the surrounding the part (or submerging) in solvent, Johnson teaches of an immersion of the molded compacts having binders, and the solvents being at temperatures including close to the boiling point of the solvent, see Col. 6, lines 5-14, as it includes the advantage of selectively leaching the binder.  Further, Johnson teaches of the solvent debinding equipment that is a suitable immersion tank and having a still to recondition or recover the solvent, see Col. 6, lines 15-19.  The teaching by Johnson being of a relevant endeavor as the object is formed from binder and powdered metal, see Col. 1, lines 7-12.  One would be motivated to combine the prior art references according to known methods, in this case of the solvent being applied to the objects of Gray with the immersion teaching as taught by Johnson to yield predictable results.
Thereby, it would have been obvious for one of ordinary skill in the art to further modify the process of Gray with submerging of the product as taught by Johnson as a known method of removal of the binder with solvent from the formed metal object, including of metal powder.
	In regards to purging solvent vapor from the process chamber to the distill chamber, Gray teaches of removal of the solvent vapor from the process chamber.  Gray does not teach of the solvent vapor being sent to the distill chamber and instead is sent to a heat exchanger 62, clean condensed solvent sent to clean fluid holding tank 26 to be reused in next cycle, Col. 7, lines 3-12.  However, the concept of sending a vapor to a distill chamber can be seen in the concept as seen in the NPL document that 

Further, the references do not teach of the additional feature regarding the removable waste chamber.
Gray does teach of waste chamber (waste drum 50) that is coupled to the distill chamber (distilling tank 74), see Fig. 3, the waste chamber is periodically disposed, see Col. 6, lines 5-10.  While Gray does not specifically state of a removable waste chamber, this concept is understood as a method of removing and disposing of the waste material.
Further, Chanclon teaches of a build management system for a 3D printing system and includes teaching in claim 8 of the waste storage container that is removable.  The concept of the waste chamber that is removable would be applicable in order to remove of the waste material particularly when the container reaches its limit and is readily removable for disposal.
. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Johnson, the NPL document, and  as applied to claim 43 above, and further in view of Burris.
In regards to claim 44 (dependent upon claim 43), the claimed features regarding the closeable port, to be a self-contained, fluid-tight unit to form a closed system, and the automatic locking of the lid are a combination of the features taught in claims 37 (or 39) and 40 above.  

In regards in forming a self contained unit, this is a broad interpretation as the features taught in Gray can be considered a self contained unit depending upon the housing.  One skilled in the art can interpret the features as being self contained as including on site facilities, or within the building, or containment housing, as all the all the elements are taught as being connected.  The Gray reference already teaches of a fluid tight unit and closed system in order for the solvent vapor and liquids to be recovered and recycled through the system.   Furthermore, the references of Gray already teaches of closing of valves, particularly to the process chamber, which would encompass the claimed closeable port.

Further, the Gray, Johnson, and NPL document fails to teach the additional feature regarding the automatic locking of the process chamber.

This would have been obvious for one of ordinary skill in the art to modify Gray in view of Johnson, and the NPL document with such the lid locking as taught by Burris as it would prevent accidental opening of the chamber during operations which would expose the user and/or environment to the solvent vapors and to ensure the vapors stay within the chamber for recycling or for waste disposal.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Johnson, and NPL document as applied to claim 43 above, and further in view of Chanclon (US 2019/0134908).
In regard to claim 45 (dependent upon claim 43), further comprising, after collecting waste from condensing the solvent in the removable waste chamber, removing the waste chamber and coupling a new waste chamber to the condenser.  

Gray does teach of waste chamber (waste drum 50) that is coupled to the distill chamber (distilling tank 74), see Fig. 3, the waste chamber is periodically disposed, see Col. 6, lines 5-10.  While Gray does not specifically state of a removable waste chamber, this concept is understood as a method of removing and disposing of the waste material.

It would have been obvious for one of ordinary skill in the art to modify the waste chamber of Gray in view of Johnson, and NPL document with a removable feature as taught by Chanclon, particularly in removal of the container once it is full. 

Allowable Subject Matter
Claims 33-35 and 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach the claimed process particularly of the features of claims 33-35 and 46, which have the features to the parent claims 27 and 43 respectively, and of the controller that is “configured to determine one or more parameters of the debinding based on the one or more properties of the one or more 3D metal parts, and instructing a user, via a user interface, to position the one or more 3D metal parts in one or more locations within the process chamber.”
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and the following references of particular note:
Gray (US 6004403) teaches of the closed circuit of the system that includes the distilling tank, holding tank, distilling solvent vapor and urging the distilled vapor into the holding tank, see Col. 4, lines 31-39.  Further, Gray teaches of the desire to keep separate of vapor recovery and liquid recovery because vapor is effectively a distillation product and is quite clean compared to the liquid that contains contaminants, wherein the vapor is condensed and sent to the holding tank, see Col.  5, lines 54-63.  
Well (US 5011542) teaches of process of treating objects 2 that are immersed within the solvent (see Col. 1, lines 7-12) in a closed vessel (immersion vessel 3 having lid 4) within the liquid region 16.  The vapor is condensed via coils 7 and collected at 8, where the condensate are stored at tanks 10, wherein the solvent are introduced into the vessel via spraying installations 18, 19, herein, 19 is connected to tank 10.  The immersion vessel having a heater 6, see also Col. 6, lines 66-68.  
Gray (US 6418942) teaches solvent recovery system.
Gray (US 5240507) teaches of a solvent recovery system.
Scholten (US 3990273) teaches process and system of solvent recovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/EMMANUEL S LUK/Examiner, Art Unit 1744